 ERIE BRUSH & MFG
. CORP. 357 NLRB No. 46 
363
Erie Brush & Manufacturing Corporation 
and
 Ser-
vice Employees Internatio
nal Union, Local 1.  
Case 13ŒCAŒ043530Œ1 
August 9, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On January 26, 2007, Administrative Law Judge Ar-
thur J. Amchan issued the 
attached decision.  The Re-
spondent filed exceptions, a supporting brief, a reply 

brief, and an answering brief to the General Counsel™s 
cross-exceptions.  The General Counsel filed cross-
exceptions and an answering 
brief to the Respondent™s 
exceptions.  The General Counsel also filed a motion to 
expedite consideration of the judge™s decision, and the 

Respondent filed a reply. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
1 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order as modified.
3 The judge found that the Respondent violated Section 
8(a)(5) and (1) of the Act by refusing to meet and bargain 

with the Union from May 10, through June 21, 2006,
4 and by withdrawing recognition from the Union on July 
6, based on an employee petition.  As discussed below, 

we agree with the judge™s findings. 
I. The Board certified the Union as the exclusive repre-
sentative of the Respondent™s production and mainte-
nance employees in July 20
03.  The Union requested 
bargaining for an initial collective-bargaining agreement, 
but the Respondent refused.  Almost 2 years later, the 
Respondent agreed to bargain with the Union after the 
                                            
1 Member Becker has recused himsel
f and took no part in the con-
sideration or disposition of this case. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
3 We shall modify the judge™s recommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.  We shall also modify the recommended Order to conform 

to the violations found. 
4 All dates are in 2006, unless stated otherwise. 
United States Court of Appeals for the Seventh Circuit 
enforced the Board™s order requiring it to do so. 
The parties commenced negotiations in June 2005.  
They informally agreed to discuss noneconomic issues 

before economic ones, and did so between June 28, 2005, 
and March 31.  They reached agreement on nearly all 
noneconomic issues, except whether the contract would 

contain a union security clause and provide for arbitra-
tion of unresolved grievances.  The Union initially insist-
ed on both provisions, even stating that there would not 

be a contract without union security.  The Respondent 
wanted neither provision. 
On March 31, the Union™s chief negotiator, Charles 
Bridgemon, observed to the Respondent™s chief negotia-
tor, Irving Geslewitz, that there was an ﬁimpasseﬂ on 

those two issues.  Simultaneously, however, Bridgemon 
suggested that the parties enlist the aid of a mediator.  
The parties still had not discussed any economic items. 
On April 5, Geslewitz advised Bridgemon that the Re-
spondent would not agree to enter mediation.  Geslewitz 
asserted that mediation was pointless because the Union 

had no flexibility on union security or arbitration. 
On May 10, Bridgemon requested that the parties dis-
cuss economic issues, and re
visit noneconomic issues 
later.  The Respondent refused on May 26.  Geslewitz 
again asserted that there wa
s no point in meeting further 
given the Union™s demands for union security and arbi-

tration.
5  Bridgemon replied with assurances that he 
would continue to discuss those issues with the Union, 
and again suggested that the pa
rties return to those issues 
after discussing economic ones. 
On June 1, Geslewitz asserted
 that the parties were at 
ﬁimpasseﬂ and reaffirmed th
at the Respondent would not 
meet unless the Union changed its position on union se-
curity and arbitration.  The next day, Bridgemon rejected 

Geslewitz™ assertion of impasse, stated that he now had 
some flexibility on arbitration, and requested a resump-
tion of bargaining. 
The Respondent, however, refused to resume bargain-
ing, asserting both that the Respondent needed more spe-
cific information about the Union™s position on arbitra-

tion and that the parties remained at impasse on union 
security in any event. 
On June 17, the Union™s attorney threatened to file an 
unfair labor practice charge if the Respondent continued 
its refusal to bargain.  The Respondent called Bridgemon 
to schedule another bargaining session, which was ulti-

mately set for July 24. 
                                            
5 The Respondent did not invoke the parties™ agreement to first dis-
cuss noneconomic issues as a reason it would not discuss economic 
issues.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 364 
The July 24 bargaining session never occurred, how-
ever.  On about July 5, th
e Respondent received an em-
ployee petition indicating that a majority of unit employ-
ees no longer wanted to be represented by the Union.  

Based on that petition, the Respondent canceled the July 
24 meeting, and withdrew reco
gnition from the Union.  It 
has refused to bargain with the Union ever since. 
II. The judge found that the Respondent unlawfully re-
fused to bargain with the Union from May 10, through 

June 21, reasoning that the 
Respondent could not insist 
that the Union drop its demand for union security as a 
precondition to bargaining over economic items.  Fur-
ther, the judge found that the Respondent™s unlawful 
conduct presumptively tain
ted the employee decertifica-
tion petition, rendering the Respondent™s withdrawal of 
recognition based on that petition unlawful as well.  As 
stated, we agree with those 
findings, for the reasons giv-
en by the judge and for those discussed below. 
III. There is no dispute that the Union requested bargain-
ing over economic items on May 10, and that the Re-
spondent refused to do so until the Union changed its 
position on union security.  As the judge explained, ab-

sent a valid defense, the Respondent™s action violated the 
Act.  See, e.g., 
John Wanamaker Philadelphia
, 279 
NLRB 1034, 1034
Œ1035 (1986) (employer unlawfully 
refused to discuss economic items until the union agreed 
to no-strike and binding arbitration provisions).  The 
Respondent maintains that it was privileged to suspend 

negotiations from May 10, through June 21, because 
there was an impasse on the single issue of union securi-
ty.  The judge rejected that defense, and so do we. 
The applicable Board law is 
clear.  Under Section 8(d) 
of the Act, an employer and a union are mutually obli-

gated ﬁto meet at reasonable
 times and confer in good 
faith with respect to wages, hours, and other terms and 
conditions of employment.ﬂ  The duty to bargain may be 

suspended temporarily, however
, where the parties reach 
a lawful impasse.  The party asserting impasse has the 
burden of proof on the issue.  
L.W.D., Inc.
, 342 NLRB 
965, 965 (2004); 
CalMat Co.
, 331 NLRB 1084, 1097
Œ1098 (2000); 
Outboard Marine Corp.
, 307 NLRB 1333, 
1363 (1992), enfd. mem. 9 F.3d 113 (7th Cir. 1993); 

North Star Steel
, 305 NLRB 45 (1991), enfd. 974 F.2d 
68 (8th Cir. 1992).  Further, it is not enough that the par-
ty asserting impasse believes that it has been reached.  

There must be a ﬁcontemporaneous understandingﬂ by 
the parties that further bargaining would be futile.  See, 
e.g., Newcor Bay City Div.
, 345 NLRB 1229, 1238 
(2005), enfd. mem. 219 Fed.Appx. 390 (6th Cir. 2007). 
Although impasse typically requires an overall dead-
lock in bargaining, the Board 
has recognized that an im-
passe on a single critical issue may cause such a com-
plete breakdown in negotiations that a suspension of bar-

gaining is justified.  See 
CalMat Co.
, 331 NLRB at 1098.  
The party asserting a single-issue impasse must establish 
three things: ﬁfirst, the actual existence of a good-faith 

bargaining impasse; second, that
 the issue as to which the 
parties are at impasse is a critical issue; third, that the 
impasse on this critical issue led to a breakdown in the 

overall negotiationsŠin short, that there can be no pro-
gress on any aspect of the negotiations until the impasse 
relating to the critical issue is resolved.ﬂ  Id.  Here, the 
Respondent has failed to establish the first and third ele-
ments of the defense. 
A. The Respondent did not establish the first element of 
its defense:  that the parties had reached good-faith im-

passe on union security by May 10.  Although the parties 
were having difficulty resolving that issue, that alone 
does not establish impasse.  Impasse occurs when there is 

ﬁno realistic possibility that continuation of discussion at 
the time would have been fruitful.ﬂ  
Sacramento Union
, 291 NLRB 552, 557 (1988), enfd. mem. sub nom. 
Sierra Publishing Co. 
v. NLRB
, 888 F.2d 1394 (9th Cir. 1989), 
quoting 
Television Artists AFTRA v. NLRB
, 395 F.2d 
622, 628 (D.C. Cir. 1968).  The perceived deadlock, 

moreover, must be mutual.  ﬁBoth parties must believe 
that they are at the end of their rope.ﬂ  
PRC Recording 
Co.
, 280 NLRB 615, 635 (1986), enfd. 836 F.2d 289 (7th 
Cir. 1987).  Considering all the circumstances, we find 
that the parties had no
t reached that point. 
The parties were bargaining for an initial contract, 
which the Board has long reco
gnized presents ﬁspecial 
problems, . . . which are not present if a bargaining rela-

tionship
 has been established over a period of years and 
one or more contracts have been previously executed.ﬂ  
N. J. MacDonald & Sons
, 155 NLRB 67, 71
Œ72 (1965).  
In a new relationship, union security can present one of 
those ﬁspecial problemsﬂ that
 takes somewhat longer to 
resolve.  The parties™ bargaining here must be viewed in 

that context. It is significant that when Union Representative 
Bridgemon stated at the parties™ March 31 bargaining 
session that the parties were
 ﬁat impasseﬂ on union secu-
rity and arbitration, he simultaneously suggested that 
they seek a mediator™s assist
ance on those issues.  That 
suggestion shows that he did not believe that further bar-
gaining over either issue would be futile.  See 
Grinnell 
Fire Protection Systems Co.
, 328 NLRB 585, 585 
(1999), enfd. 236 F.3d 187 (4th Cir. 2000), cert. denied 
534 U.S. 818 (2001) (union ﬁshowed [its] continued will-
 ERIE BRUSH & MFG
. CORP. 365
ingness to bargain by raising the possibility of Federal 
mediationﬂ).  Simply stated, Bridgemon was not at the 
end of his rope. 
Moreover, although early in the negotiations the Union 
insisted that union security and arbitration were essential 
to an overall agreem
ent, the record establishes that by the 
end of March, the Union™s position was gradually soften-

ing.  In addition to suggesting mediation on March 31, 
Bridgemon assured Geslewitz that he would continue to 
discuss those issues with the Union.  Those assurances 

were significant, as demonstrated by the Union™s new 
flexibility regarding the Respondent™s position that unre-
solved grievances be left to the courts.
6 The Respondent and our dissenting colleague make 
much of Bridgemon™s use of the phrase ﬁat impasseﬂ to 

describe the status of negotiations (as of March 31) on 
union security and arbitration.  The Board, however, ﬁis 
careful not to ‚throw back in
 a party™s face remarks made 
in the give-and-take atmosphere of collective bargain-
ing,™ because to do so would frustrate the Act™s policy of 
encouraging free and open communications between the 

parties.ﬂ  
Industrial Electric Reels
, 310 NLRB 1069, 
1072 (1993), quoting 
Sage Development Co.
, 301 NLRB 
1173, 1176 (1991) (citations omitted); see also 
PRC Re-
cording
, supra, 280 NLRB at 635 (ﬁThe use of words 
like ‚impasse™ or ‚deadlock™ by the parties, even relating 
to overall issues, does not necessarily imply that future 

bargaining would be futileﬂ and ﬁare legal conclusions 
not binding on the Boardﬂ).  Accord: 
Tom Ryan Distribu-
tors
, 314 NLRB 600, 605 (1994) (a ﬁdeclaration of im-
passe, in any event, is not determinativeﬂ).  Such care is 
certainly warranted in this case for all of the reasons dis-
cussed above. 
We do not share our dissenting colleague™s view of 
Bridgemon™s conduct as ﬁan empty and classic ruse to 

attempt to stave off impasse.ﬂ  Nor do we treat the ﬁmere 
invocationﬂ of mediation, as our colleague asserts, as a 
ﬁtalisman [that] somehow magically wards off a dead-

lock.ﬂ  The dissent views th
e bargaining process with too 
jaundiced an eye.  Impasse and deadlock are not the natu-
ral and inevitable end of every significant disagreement 

in negotiations, and an attempt to work around such a 
disagreement is not a ruse or a 
resort to magical thinking.  
Adding to the subjects on the ba
rgaining table, instead of 
focusing on a single issue, 
can permit the tradeoffs and 
compromises that produce an ove
rall agreement.  This is 
particularly true here where the parties had not yet com-
                                            
6 The Respondent erroneously dismi
sses the Union™s stated ﬁflexibil-
ityﬂ as being insufficiently specific.  See 
Newcor Bay City Division
, 345 NLRB at 1239 (finding no impasse
 ﬁeven though the Union had 
not yet offered specific additional c
oncessions, but only declared its 
intention to be flexible and continue bargainingﬂ). 
menced negotiations over economic issues.  Similarly, 
mediation may well help the parties deal with each other 
more productively.  Absent some actual evidence that 
Bridgemon was acting in bad faith, we are unwilling to 

treat his objectively reasonable proposals as empty ges-
tures. 
Citing 
Pepsi-Cola
ŒDr. Pepper Bottling Co
., 219 
NLRB 1200 (1975), our dissenting colleague asserts that 
where ﬁthe parties have reached lawful impasse, a re-
spondent is then entitled to ‚a sufficient indication of 

changed circumstances to sugge
st that future bargaining 
might be fruitful™ before becoming obligated to return to 
the bargaining table.ﬂ  He also contends that, under 
Holi-
day Inn Downtown
ŒNew Haven, 300 NLRB 774, 776 
(1990), the Respondent was permitted to rely on the Un-

ion™s ﬁ‚clear message™ that ‚nothing else that might hap-
pen in negotiations could persuade [it] to move™ from its 
position.ﬂ  Neither case is apposite. 
As indicated, the basic issue in both 
Pepsi-Cola
 and 
Holiday Inn
 was whether there had been a change in cir-
cumstances sufficient to br
eak a preexisting valid im-
passe.  Thus, both cases presuppose the very issue pre-
sented here: whether the parties were at impasse in the 
first place.  That difference is crucial.  Whether an em-

ployer has justified its unilateral cessation of bargaining 
under 
CalMat
 cannot be answered by asking whether, 
assuming a valid impasse, the union might later demon-

strate a substantial change in circumstances warranting a 
resumption of bargaining.  Given the stated policy in 
Section 1 of the Act of ﬁencouraging the practice and 

procedure of collective bargaining,ﬂ those questions im-
plicate different considerations.  Compare 
CalMat
, supra 
at 1097 (articulating employer™s three-part burden to 
establish impasse) with 
Airflow Research & Mfg. Corp.
, 320 NLRB 861, 862 (1996) (reviewing factors that indi-

cate whether circumstances have
 changed sufficiently to 
break a lawful impasse).  For those reasons, we find our 
colleague™s reliance on 
Pepsi-Cola
 and 
Holiday Inn
 mis-
placed.7                                             
7 In any event, we would find that, 
even if the parties were at a mo-
mentary impasse on May 10, it was broken well before the Respondent 
finally agreed in late June to resume
 bargaining.  It is well settled that 
ﬁ[a]nything that creates a new possib
ility of fruitful di
scussion (even if 
it does not create a likelihood of agreement) breaks an impasse.ﬂ  
Air-flow Research & Mfg
., 320 NLRB 861, 862, quoting 
Gulf State Manu-
factures v.
 NLRB, 704 F.2d 1390, 1399 (5th Cir. 1983).  Here, any 
momentary impasse was broken by Bridgemon™s assurance in late May 
that he would continue to discuss 
union security and 
arbitration with the Union while the parties negotiated over economic items.  At the 
latest, any impasse was broken on June 2, when Bridgemon informed 
the Respondent that, after further discussions with the Union, he indeed 

had room to move on the arbitration issue. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 366 
B. In sum, the Respondent has not established that the 
parties reached a good-faith impasse on the issue of un-
ion security.  But even assuming that there was an im-

passe on union security, the Respondent has not estab-
lished the third element of its defense:  ﬁthat the impasse 
on this critical issue led to a breakdown in the overall 

negotiationsŠin short, that there can be no progress on 
any aspect of the negotiations until the impasse relating 
to the critical issue is resolved.ﬂ  
CalMat
, 331 NLRB at 
1098.  As described, after the Respondent refused in ear-
ly May to negotiate economic issues, Bridgemon assured 
the Respondent that he would continue to discuss union 
security and arbitration with 
the Union, and, again, the 
Union actually moved on arbitration.  That movement 

confirmed that progress on issues other than union secu-
rity was possible, yet the Respondent still refused to 
meet. 
Had negotiations continued, it is entirely possible that 
Bridgemon would have obtained some flexibility on un-
ion security, too, especially 
with the assistance of a me-
diator.  The parties also might have moved closer to an 
agreement had the Respondent agreed to discuss eco-
nomic issues, which in turn might have altered the Un-

ion™s position on union security.
8  The Respondent, how-
ever, unilaterally cut off those possibilities by its refusal 
to meet and bargain with the Union.
9 The Respondent argues that its position is supported 
by 
CalMat
, supra, and 
Richmond Electric Services, 
348 
NLRB 1001 (2006).  To the contrary, those cases show 

that the Respondent™s defense falls short here.  In 
Cal-
Mat, the Board found that an impasse on a single issueŠ
an employee pension planŠwas sufficient to create an 
overall bargaining impasse.  331 NLRB at 1099.  There, 
the parties had a fundamenta
l disagreement over the pen-
                                            
8 The Respondent excepts to the judge™s statement that ﬁthe Board 
has never sanctioned the refusal of 
a party to continue negotiations 
without ever engaging in bargaining
 over economic issues.ﬂ  We find 
no need to pass on that exception or 
the judge™s statement.  The fact 
here is that the Respondent never 
bargained over economic issues, and 
such bargaining could have proved fruitful. 
9 Our dissenting colleague contends 
that the Respondent™s refusal to 
discuss economic issues was privileged by the parties™ ﬁagreed-upon 

protocol for their negotiationsﬂ under 
which they agreed not to discuss 
economic issues until all language is
suesŠincluding union security and 
arbitrationŠhad been resolved.  Contrary to our colleague™s view, the 

parties™ ﬁagreed-upon protocolﬂ was no more than an informal under-
standing, as opposed to a binding ground rules agreement.  As de-
scribed in the judge™s decision, when the Union™s initial proposal con-

tained some economic proposals, Geslewitz suggested that discussion 
of those issues be deferred, and 
Bridgemon (who may have suggested 
the idea first) agreed.  Such an informal agreement about bargaining 

ﬁprotocolﬂ could hardly preclude Bridgemon from changing his mind, 
particularly if he believed that 
bargaining over economic issues might 
move the parties closer to an overall agreement. 
sion issue, each side adamantly refused to waver from its 
position, both sides repeatedly used language expressly 
communicating that they were ﬁhung upﬂ on that issue 
and that they would not yield,
 and in fact their positions 
never changed.  Id. at 1098
Œ1099.  By contrast, here 
Bridgemon proposed mediation of the union security and 
arbitration provisions, assured the Respondent that he 

would continue discussing those issues with the Union, 
suggested that the parties return to those issues after dis-
cussing economic ones, and the Union actually moved on 

the arbitration issue, signaling that movement on union 
security might also be possible. 
In Richmond Electrical Services
, supra, the Board 
found that a bargaining deadlock over the employer™s 
demand for wage concessions cr
eated an overall impasse.  
348 NLRB at 1003.  There, 
as the Board found, the par-
ties™ ﬁcourse of bargainingﬂ demonstrated that the ﬁcon-
siderable gulf between the parties™ wage proposals pre-

sented what proved to be an insurmountable obstacle to 
an agreement.ﬂ  Id. at 1002
Œ1003.  The union adamantly 
adhered to the wage rates in a multiemployer agreement 

with a ﬁmost-favored nationﬂ clause, while the employer 
insisted on wage concessions.
  The facts here simply do 
not show that union security was an ﬁinsurmountable 

obstacle to an agreement.ﬂ
10 For all of those reasons, we affirm the judge™s finding 
that the Respondent has not established that it was privi-

leged to suspend negotiations with the Union from May 
10, through June 21, and that, by doing so, it violated 
Section 8(a)(5) and (1) of the Act.
11 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified below, and orders that the Respondent, Erie 
Brush & Manufacturing Corp., Chicago, Illinois, its of-

ficers, agents, successors, and assigns, shall take the ac-
tion set forth in the recommended Order as modified. 
1.  Substitute the following for paragraph 1(b): 
                                            
10 Chairman Liebman dissented in 
Richmond Electrical Services
, but 
agrees that the case is factually
 distinguishable from this one. 
11 We also adopt the judge™s findings
, for the reasons he states, that 
the Respondent™s refusal to bargai
n tainted the employees™ decertifica-
tion petition and that the Respondent™s
 withdrawal of recognition based 
thereon violated Sec. 8(a)(5) and (1).  
Lee Lumber & Building Material 
Corp., 322 NLRB 175, 177
Œ178 (1996), affd. in part and remanded in 
part 117 F.3d 1454 (D.C. Cir. 1997).  With regard to the appropriate 

remedy, the judge recommended that the Respondent be required to 
bargain in good faith with the Union for a reasonable period of not less 
than 6 months.  See 
Lee Lumber & Building Material Corp.
, 334 
NLRB 399, 402 (2001), enfd. 310 F.3d 209 (D.C. Cir. 2002).  The 
General Counsel argues that the judge should have extended the Re-
spondent™s bargaining obligation for at least 1 year.  We adopt the 

judge™s recommendation, as it appear
s the parties engaged in good-faith 
bargaining for more than 10 months from June 28, 2005, to May 2006. 
 ERIE BRUSH & MFG
. CORP. 367
ﬁUntil an agreement has been reached on a collective-
bargaining agreement or lawful impasse has occurred, 
failing and refusing to bargain with the Union unless the 
Union agrees to withdraw a
ny specific proposal, includ-
ing a union security clause.ﬂ 
2.  Substitute the following for paragraph 2(b): 
ﬁWithin 14 days after service by the Region, post at its 
Chicago, Illiniois facility copies of the attached notice 
marked ﬁAppendixﬂ in both English and Spanish.
12  Cop-
ies of the notice, on forms provided by the Regional Di-

rector for Region 13, after being signed by the Respond-
ent™s authorized representativ
e, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places, including 
all places where notices to 
employees are customarily post
ed.  In addition to physi-
cal posting of paper notices, notices shall be distributed 
electronically, such as by ema
il, posting on an intranet or 
an internet site, and/or othe
r electronic means, if the Re-
spondent customarily communi
cates with its employees 
by such means.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since May 10, 2006.ﬂ 
 MEMBER HAYES, dissenting. 
The primary issue in this cas
e is whether, after having 
been told repeatedly and ad
amantly that its counterpart 
has no room for movement on issues both sides agree are 
critical to negotiations, a party to collective bargaining 
violates the Act when it declines to incur the time and 

expense of additional meetings absent some assurance 
that the deadlock can be br
oken.  I say no.  Because I 
would dismiss that complaint allegation, I would also 

reverse the judge™s finding that the alleged unfair labor 
practice tainted the Respondent™s subsequent withdrawal 
of recognition, which was pr
edicated upon a decertifica-
tion petition showing an overwhelming loss of union 
support.  I therefore dissent. 
                                            
12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Facts The parties began bargaining on June 28, 2005.
1  By 
mutual agreement, they a
ddressed noneconomic issues 
first.  After eight meetings, they had reached consensus 

on all issues save two:  union security and arbitration of 
unresolved grievances.  Throughout the negotiations, the 
parties were adamant and unbending in their opposing 

views on both subjects, whic
h each deemed critical to a 
final agreement.  At their se
venth meeting, the lead nego-
tiators informed each other that neither had room for 

movement.  Each reiterated that stance at the next ses-
sion, in which the Union™s representative, Charles 
Bridgemon, stated specifical
ly that union security and 
arbitration were ﬁmake or break
 on the whole contract.ﬂ  
Bridgemon added that he ﬁfelt we [were] at impasse on 

those two issuesﬂ and suggested mediation.  The Re-
spondent™s representative, Irving Geslewitz, demurred, 
citing Bridgemon™s representation that he had no ﬁgiveﬂ 

on either issue.
2  Geslewitz wrote Bridgemon: 
 At our last negotiation meeting, you stated, and I con-

curred, that the parties are at impasse due to the union 
security and court versus arbitration issues.  . . . I had 
specifically asked if there was anything short of a union 

security clause that you were willing to agree to, and 
you made it absolutely clear several times that you had 
to have a union security clause and nothing less. 
 As you know, the Company will not agree to a union 

security clause. 
 The Union did not dispute Geslewitz™ assessment of 
where the parties stood.  Instead, almost 6 weeks later, 
on May 10 (the first date of the alleged refusal to bar-
gain), Bridgemon informed Geslewitz that, contrary to 

their established ground rules for the negotiations, he 
now wanted to meet on economic issues and that they 
could ﬁrevisit the language issues later.ﬂ  Geslewitz re-

sponded on May 26, seeking clarification from the Un-
ion.  He wrote: 
 If we are at loggerheads on union security and 

court vs. arbitration issues and you have made 
clear many times that you have no ﬁgiveﬂ in your 

position, what are we accomplishing by going to 
the economic issues?  It seems we will be right 
                                            
1 Contrary to the majority™s impl
ication, the Respondent™s initial 
challenge to the Union™s certificati
on in 2003, resulting in an 8(a)(5) 
violation, has no bearing on its good faith
 at the bargaining table, as an 
employer seeking to contest certifica
tion has no recourse to the courts 
except by refusing to bargain and litig
ating its challenge in the context 
of an unfair labor practice proceeding.  See 
American Federation of 
Labor v. NLRB
, 308 U.S. 401, 411 (1940). 
2 From April 5, through June 7, all communications between the par-
ties were via email. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 368 
back to where we are no matter what, unless you 
are saying that you are now willing to move with 
respect to your position on union security and 
court vs. arbitration depending on what happens 

on economics.  Has your position changed? 
 Bridgemon did not answer.  Instead, on May 31, he 
simply emailed that he was willing to continue to discuss 
the outstanding language issues with the local union 
while he and Geslewitz moved on to economic items.  

Geslewitz pressed, replying on June 1 that ﬁyour email is 
not responsiveﬂ and asking, specifically, whether the 
local union was authorizing Bridgemon to compromise 
on union security or arbitration.  Geslewitz repeated that 
the parties were at impasse, noting: 
 You told me many times . . . that on union security and 

arbitration your hands are tied and there is no give.  I 

still have not heard anything suggesting otherwise.  
You know our position.  I do not want to schedule a 
meeting if we are going to wind up where we now are 

anyway on union security and arbitration. 
 On June 2, Bridgemon wrote back but again evaded 
Geslewitz™ question.  Instead, he backtracked from his 
prior position and asserted that ﬁwe are not at impasse.ﬂ  
He also stated that ﬁafter c
ontinued discussions with the 
union, I do have some give on the arbitration issue,ﬂ and 
claimed he was willing to negotiate on that subject.  But 
he also said that ﬁI don™t ha
ve a counter [on arbitration] 
at this point.  But will have one after we negotiate the 
economics.ﬂ  On union security, Bridgemon confirmed 
that he still did not ﬁhave any give at this point,ﬂ alt-
hough he added that he was ﬁcontinuing discussionsﬂ 
with the local even 
though he added he was ﬁnot sureﬂ if 
the Union™s position would change. 
On June 7, Geslewitz thanked Bridgemon for his 
ﬁmore informative response this timeﬂ and his ﬁexpres-

sion for the first time of a willingness to moveﬂ on arbi-
tration.  However, Geslewitz indicated his reservations 
given the Union™s previously stated position and sought 

clarification regarding the purported room for movement 
on arbitration: 
 I would first like to hear what your new proposal 
is on [arbitration].  The reason I say this is because 
at one time you had stated that you would agree to 

court instead of arbitration provided we give up the 
no-strike clause, which I told you was unacceptable 
and would not break the impasse on that issue.  Also, 

I don™t understand why you don™t have a counter at 
this point. . . .  If you say you will have one after we 
negotiate economics, why don™t you have one now?  

You will excuse me if I have to say this makes me 
suspicious whether you [are] really being frank or 
are just jockeying for resuming negotiations just to 
make a claim that we are not really at impasse.  If 
you have a proposal, let me know what it is.  If it is 

truly a shift from your previous position, we can dis-
cuss it further.  But let™s do that now. 
 On union security, Geslewitz added that ﬁnothing in 
your e-mail changes that we 
are at impasseﬂ and that ﬁit 
seems you offer no real prospect that this will ever 

change.ﬂ  He stressed that his negotiation notes showed 
ﬁover and over again statements from you stating that 
[union security] is a deal breaker and how the union has 
never to your knowledge agreed
 to a contract without a 
union security clause.  You also have rejected every sug-

gestion short of a union security clause that we have pro-
posed.ﬂ  He repeated the company™s unwillingness to 
agree to a union-security clause, but said that he ﬁwas 
not
 ruling out meetingﬂ (emphasis in original) and asked 
Bridgemon to call, saying that he needed ﬁsome degree 
of comfort that we may be going somewhere that your e-

mails don™t quite provide.ﬂ 
Bridgemon did not respond.  Instead, the Union™s 
counsel wrote a June 16 letter advising that the Union 

might file an unfair labor practice charge if the Respond-
ent did not negotiate.  Geslewitz emailed Bridgemon on 
June 21, stating ﬁ[a]t this stage, rather than continue to 

debate these matters, I am willing to set up a meeting to 
continue negotiations but would still just like to talk to 
you first.ﬂ  A meeting was 
never held, however, because 
the Respondent subsequently
 received a decertification 
petition, signed by 18 of the 21 unit employees.  Based 
on that petition, the Respondent withdrew recognition 
from the Union on July 6. 
Analysis 
The General Counsel alleges that the Respondent™s re-
fusal to meet in response to the Union™s May 10 request 
violated the Act.  However, the Respondent and the Un-

ion had deadlocked by that point on two issues each side 
agreed was critical to the negotiations.  As my colleagues 
concede, the Board has long recognized that impasse 

over even a single issue may 
create an overall bargaining 
impasse when the issue is 
ﬁ‚of such overriding im-
portance™ to the parties that the impasse on that issue 

frustrates the progress of further negotiations.ﬂ  
Rich-mond Electrical Services, 
348 NLRB 1001, 1002 (2006), 
citing 
CalMat Co.,
 331 NLRB 1084, 1097 (2000), and 
cases cited there at fn. 49.  To establish such a single-
issue impasse, a party must sh
ow: (1) the existence of a 
good-faith bargaining impasse 
on the issue, (2) that the 
issue is critical to the negotiations, and (3) that the im-
passe over the issue led to 
a breakdown in the overall 
 ERIE BRUSH & MFG
. CORP. 369
negotiations.  
CalMat
, 331 NLRB 1084, 1097
Œ1098 
(2000).  All three elemen
ts are satisfied here. 
First, there can be no reasonable doubt that the parties 
had reached a bona fide impasse as of May 10 on union 

security and arbitration.  The Union™s negotiator admit-
ted as much, and the Respondent™s representative con-
curred.  Second, the record clearly establishes that both 

parties viewed the two issues
, particularly union security, 
as central to any agreement.
  Bridgemon stated unequiv-
ocally and repeatedly that
 the inclusion of a union-
security clause was a ﬁmake 
or breakﬂ issue and that 
there would be no contract 
without it.  Again, the Re-
spondent™s representative concurred as to the importance 
of the issue and was equally adamant that it would sign 
no contract that included su
ch a clause.  Finally, the 
deadlock over these two issues clearly led to a break-
down in the overall negotiations because neither party 
wavered from the position that an overall agreement was 

impossible absent capitulation by one side or the other on 
these subjects. 
My colleagues assert that th
e Board ﬁis careful not to 
throw back in a party™s face remarks made in the give-
and-take atmosphere of coll
ective bargaining,ﬂ however, 
the cases they cite for that proposition dealt with whether 

isolated, off-hand statements demonstrated bad faith, not 
the issue of whether the parties had reached a bona fide 
impasse.  As to the latter issue, the Board™s impasse 

standard has long considered
 the ﬁcontemporaneous un-
derstanding of the parties as to the state of the negotia-
tions,ﬂ
3 which is obviously evidenced by statements of 
the parties concerning impasse.
4 In the instant case, the Un
ion™s repeated and unequivo-
cal statements demonstrated that the parties were at im-
passe and that there would 
be no agreement absent a un-
ion security clause, and the Respondent was entitled to 

take those assertions at face 
value.  Indeed, the Board has 
made clear that a party may rely on the steadfast bargain-
ing assertions of its counterp
art even if those assertions 
may not reflect the other party™s true intent.  See 
Holiday 
Inn
ŒDowntown New Haven
, 300 NLRB 774, 776 (1990) 
(holding that the employer was entitled to rely on the 

ﬁclear messageﬂ sent by the un
ion that ﬁnothing else that 
might happen in negotiations could persuade the union to 
moveﬂ from its position and break a deadlock, even 

though the union™s statements were ﬁpossibly not reflec-
tive of its true intent.ﬂ).  Moreover, the Board also has 
made clear that where, as here, the parties have reached 
                                            
3 Taft Broadcasting Co
., 163 NLRB 475, 478 (1967). 
4 See 1, Higgins, The Developing Labor Law 989
Œ990 (5th ed. 
2006), and cases cited therein citing st
atements or understandings of the 
parties concerning impasse as factor
s to be analyzed in determining 
whether an impasse exists. 
lawful impasse, a respondent is then entitled to ﬁa suffi-
cient indication of changed circumstances to suggest that 
future bargaining might be fruitfulﬂ before becoming 
obligated to return to the bargaining table.  Id. at 775
Œ776, citing 
Pepsi-Cola
ŒDr. Pepper Bottling Co
., 219 
NLRB 1200 (1975). 
In 
Holiday Inn
ŒDowntown New Haven
, as here, the 
Board found that the respondent lawfully refused to re-
turn to the bargaining table after reaching impasse over a 
single issue of critical importance to both partiesŠ

subcontractingŠdespite the union™s generalized promis-
es of new proposals and asserted ﬁflexibilityﬂ on open 
issues.  Id. at 776.  In the Board™s view, given the union™s 
consistent and clear message that nothing would move it 
from its opposition to subcontracting, ﬁbare assertionsﬂ 

and ﬁgeneralized promisesﬂ were insufficient to show 
ﬁany change, much less a substantial changeﬂ in the un-
ion™s bargaining position.  Id. (internal quotations omit-

ted).  The same result obtained in 
Pepsi-Cola
ŒDr. Pep-
per Bottling Co.
, supra, where the Board found no break 
in impasse despite the union™s offer to adjust the contract 

language to meet the needs of the employer.  219 NLRB 
at 1200.  Absent more detail concerning the proposal, the 
Board was unable to discern whether there had been a 

sufficiently substantial change in position to break the 
impasse and require the employer to return to the bar-
gaining table.  Id. 
The facts here present an ev
en stronger case for find-
ing no violation because the Respondent never actually 
refused to bargain; rather it merely sought, but never 

received, an assurance that the Union was prepared to 
compromise from its previously intransigent position on 
union security and arbitration.  Indeed, the Respondent 
agreed to the scheduling of an additional session on July 
24, despite its reservations, and only cancelled after re-

ceiving the decertification position signed by an over-
whelming majority of its employees.  Moreover, the Un-
ion™s purported flexibility here was even more amor-

phous and transparently superficial than that found want-
ing in 
Holiday Inn
ŒDowntown New Haven
 and 
Pepsi-Cola
ŒDr. Pepper Bottling Co
.  Here, the only commit-
ment made with respect to union security was that the 
union representative would continue to discuss the issue 
with his principals, with no assurance that those discus-

sions would result in movement.  Similarly, while 
Bridgemon professed to have ﬁflexibilityﬂ on arbitration, 
when pressed, he refused to discuss the details of any 

counteroffer, insisting, contrary to the parties™ prior 
agreement on bargaining protocol, that he would only 
discuss arbitration after the parties bargained over eco-

nomic issues.  In short, Bridgemon™s conduct is properly 
viewed for what it was: an empty and classic ruse to at-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 370 
tempt to stave off impasse.  Nothing in his statements 
established any change, much less a substantial one, in 
the Union™s position on either union security or arbitra-
tion.  Thus, there was no break in the previously declared 

impasse and the Respondent was free, under well-
established precedent, to dec
line to engage in a futile 
exercise of additional bargai
ning.  Since it was free to 
refuse to meet, it could clearly take the lesser step of 
simply requesting meaningful assurances of a break in 
the deadlock before scheduling additional face-to-face 

bargaining sessions. 
My colleaguesŠdespite the Union™s own admission of 
an ﬁimpasseﬂ over ﬁmake or breakﬂ issuesŠcontend that 
the parties never actually reached one.  However, the 
evidence they offer in support of that view is as ephem-

eral as the Union™s purported room for movement.  Ac-
cording to the majority, no 
impasse was reached because 
the union negotiator suggested mediation, as if the mere 

invocation of that talisman somehow magically wards off 
a deadlock.  But an expressed willingness to mediate 
does no such thing; mediation cannot compel movement 

and a party can remain as steadfast in that forum as at the 
bargaining table.  Here, despite the early offer to medi-
ate, Bridgemon never wavered in the position that there 

would be no contract without 
a union-security clause, nor 
did he proffer any actual proposal reflecting movement 
on arbitration. 
The forgoing facts distinguish 
Grinnell Fire Systems, 
Inc.
, 328 NLRB 585 (1999), enfd. 236 F.3d 187 (4th Cir. 
2000), cert. denied 534 U.S. 818 (2001), cited by the 

majority.  There, two members of the panel, over a vig-
orous dissent, found no overall impasse
5 where the em-
ployer simply assumed that the union would not budge 
from the terms of a national agreement, despite the un-
ion™s bargaining representative™s assertions to the contra-

ry, his denial of an impasse, and his repeated offers of 
actual proposals that varied 
from the national agreement.  
In the context of that not only stated, but demonstrated, 

willingness to compromise (through significant conces-
sions from the national agreement), the panel majority 
found that the union™s offer to consider mediation but-

tressed the conclusion that 
no impasse had been reached.  
Here by contrast, both parties had acknowledged reach-
ing impasse over discrete but significant issues, and the 

Union never put forward any actual proposal that varied 
from its previously stated position on union security or 
arbitration.  Under those circumstances, rather than 

evince the absence of impa
sse, the suggestion of media-
tion merely reflected what the dissent in 
Grinnell
 aptly 
described as: ﬁthe time-honored tactic of trying to keep a 
                                            
5 Grinnell was not a single-issue impasse case. 
ball rolling when its own inertia has brought it to a halt.ﬂ  
Bridgemon™s transparent efforts to stave off impasse, 
while a common bargaining strategy, does not mean that 
a deadlock on critical issues
 did not in fact exist. 
My colleagues also assert 
that even th
ough the Union 
conceded impasse on security 
and arbitration early in the 
negotiations, ﬁthe record establishes that by the end of 

March, the Union™s position was gradually softening.ﬂ  
And what evidence do they cite?  The fact that 
Bridgemon assured Geslewitz that he would continue to 

discuss those issues with the Union, and the Union™s 
purported ﬁnew flexibilityﬂ on arbitration.  As to the 
former, I fail to see how a stated willingness to continue 
to discuss a position internally
 demonstrates the absence 
of impasse.  Bridgemon presumably had discussed union 

security with his principals 
before and the answer was a 
steadfast refusal to execute a 
contract that did not contain 
a union-security clause.  Moreover, Bridgemon himself 

confessed that he could give the Respondent no assur-
ances that the union™s position on union security would 
ever change.  As to the stated ﬁflexibilityﬂ on arbitration, 

it proved to be an empty promise, as Bridgemon conced-
ed he had no actual proposal and would only discuss ar-
bitration after bargaining over economics.
6  In short, my 
colleagues cite no persuasive
 evidence to countermand 
the parties™ mutual assessmen
t that an impasse had been 
reached over issues critical to 
agreement, or to establish a 
change in the status of that deadlock by May 10, the date 
of the alleged unlawful refusal to bargain. 
                                            
6 The majority cites 
Newcor Bay City Div.
, 345 NLRB 1229, 1239 
(2005), enfd. mem. 219 Fed.Appx. 390 (6th Cir. 2007), in response to 

the Respondent™s assertion that th
e Union™s stated ﬁflexibilityﬂ was 
insufficiently specific to indicate 
the absence of impasse.  However, 
Newcor was not a limited-issue impasse case, and the Respondent there 
unilaterally declared impasse over th
e union™s objections, in part based 
on a deadline it had imposed on bargaining, at a time when the union 
had made actual ﬁconcessions that 
eliminated or narrowed the divide 
between the parties on many economic and noneconomic issues.ﬂ  Id. at 
1238.  Further, the union assured the respondent that it ﬁwas prepared 
to make further concessions on central issues and that more extreme 

movement would be possible in the future.ﬂ  Id. at 1238
Œ1239.  Finally, 
no union representative had ﬁever stated that the Union would not make 
further movement towards the Respondent™s position on any issue, or 

even foreclosed the possibility that
 the Union would eventually accept 
the Respondent™s initial ‚ugly™ propos
al.ﬂ  Id. at 1239.  Only under 
those circumstances did the judge discount the fact that ﬁthe union had 

not yet offered specific additional c
oncessions, but only declared its 
intention to be flexible and continue
 bargaining.ﬂ  The majority™s reli-
ance on Airflow Research
, 320 NLRB 861 (1996), is also unavailing.  
There, the Board found impasse broken after 1 year had passed since 
impasse, the union had selected a new negotiator and made new pro-
posals that included reduced demands on wages and vacation time, but 

the respondent had simply refused 
any
 further bargaining on the ground 
that it had made its best and final offer.  Id. at 862
Œ863.  There, unlike 
here, there were concrete changes in the Union™s position to break 

impasse. 
 ERIE BRUSH & MFG
. CORP. 371
Finally, my colleagues assert that even if, as the parties 
acknowledged, a good-faith impasse had been reached 
over union security, that issue did not cause a breakdown 
in the overall negotiations.  As a preliminary matter, the 

Respondent contends, and the record supports that con-
tention, that the impasse encompassed arbitration as well 
as union security.  Further, the record demonstrates that 

neither party ever moved in any significant way from 
their fixed positions on both issues.  As noted above, 
with respect to arbitration, 
all Bridgemon ever said was 
that he had flexibility on that issue.  However, he admit-
ted he had no counteroffer and refused to provide one 
unless and until the Respondent negotiated economic 
issues, which the parties mutually had agreed would not 
be addressed until all language issues, including union 

security and arbitration, had been resolved.  Bridgemon 
also conceded that he could make no assurances that his 
ongoing internal discussions with the Union would result 

in any movement whatsoever on union security.  He ex-
plicitly statedŠand Geslewitz agreedŠthat the two is-
sues were ﬁmake or breakﬂ on reaching a contract.  Thus, 

it is clear from the parties™ statements and the overall 
course of negotiations that union security and arbitration 
were keystones to the possibility of an agreement and 

remained so throughout the negotiations.  And while my 
colleagues speculate that the parties might possibly have 
moved from their respective positions on those critical 

issues after negotiating economics, speculation is no sub-
stitute for record evidence.
7  Moreover, it is not the 
Board™s role to compel parties to abandon agreed-upon 

protocol for their negotiations or to engage in a futile 
charade of endless negotiation. 
CONCLUSION
 No one knows better than the parties to collective bar-
gaining what issues are central to their negotiations.  

Here, the parties declared union security and arbitration 
to be just thatŠdeal brea
kersŠand acknowledged the 
existence of a bona fide impasse over both issues.  The 

record reflects no meaningful movement on either issue 
                                            
7 Indeed, Geslewitz specifically as
ked Bridgemon whether the Union 
would be prepared to move on union security ﬁdepending on what 
happensﬂ in bargaining over economi
c issues, and Bridgemon offered 
nothing to suggest that the Union mi
ght change its position.  Further, on 
June 7, Geslewitz asked Bridgemon 
for a proposal on arbitration and 
stated that, if there were truly a 
shift from the Union™s previous posi-
tion, he wanted to discuss it.  Br
idgemon simply failed to respond.  
Contrary to my colleagues™ characterization of my position, I do not 
contend that Bridgemon was preclude
d from changing his mind regard-
ing the order of negotiation topics.  
At that point, the parties were at 
impasse, and the Respondent was en
titled to rely on Bridgemon™s fail-
ure to make any substantive, specifi
c statement indicating that the Un-
ion™s position might change or that
 discussing economics could be 
fruitful. 
at any point over the course of the negotiations.  Under 
those circumstances, I believe
, and Board law reflects, 
that a party is entitled to ta
ke at face value its counter-
part™s assertion of an insurmountable deadlock, and to 

require some meaningful obj
ective assurance that the 
impasse can be broken before being compelled to return 
to the bargaining table.  No 
such assurance was provided 
here.  I would dismiss the allegation.  Because I find that 
the Respondent did not unlawfully refuse to bargain, that 
refusal could not have tainted the later employee decerti-

fication petition and the Respondent did not violate the 
Act by relying on that petition as the basis of its with-
drawal of recognition from the Union.
8  Jessica Willis Muth, Esq., 
for the General Counsel.
 Irving M. Geslewitz 
and Lorne T. Saeks, Esqs. (Much Shelist 
Freed Denenberg Ament & Rubenstein, P.C.), 
of Chicago, 
Illinois, for the Respondent. 
Alexia M. Kulweic, Esq., 
of Chicago, Illinois, for the Charging 
Party. 
DECISION 
STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case 
was tried in Chicago, Illinoi
s, on November 29, 2006.  The 
Union, Service Employees International Union, Local 1 
(SEIU), filed the charge in this matter on July 28, 2006, and the 
General Counsel filed his complaint on October 24, 2006. 
The General Counsel alleges th
at Respondent, Erie Brush & 
Manufacturing Corp., violated Section 8(a)(5) and (1) of the 
National Labor Relations Act (the
 Act) in failing and refusing 
to bargain with the Union.  More specifically, he alleges that 
beginning about May 10, 2006, 
Respondent demonstrated a 
fixed intent to delay bargaining by insisting that the parties 
agree to all noneconomic issues before it would bargain over 

economic issues.  Additionally,
 the General Counsel alleges 
that as a result of the conduct 
above, Respondent violated the 
Act by withdrawing recognition from the Union and refusing to 
bargain with it after July 6, 2006. 
                                            
8 While it is not necessary for me to
 reach the issue, it strains credu-
lity to suggest that the particular 
hiatus in bargaining caused by the 
Respondent™s refusal to meet betwee
n May 10 and June 21 (the conduct 
the majority finds unlawful) led to
 employee disaffection and tainted 
the employees™ decertification petition: The parties met for bargaining 
on June 28, August 9 and 25, Septem
ber 23, and October 26, 2005; and 
on January 18, March 3 and 31, 2006.  After the Respondent™s April 5 
email to the Union, the Union was silent until May 10.  Thus, the many 
breaks between bargaining sessions, 
caused by both parties, were of 
similar duration to the break at issue here.  Further, as the Union con-
ceded that it had not communicated 
with employees for more than 1 
year by the time of these events, 
there is no evidence that the employ-
ees were aware of the Respondent™s actions or even that the parties 
were still negotiating.  The far more likely conclusion is that the disaf-
fection was caused by the Union™s lack
 of contact with its members and 
failure to deliver a contract. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 372 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
1 I.  JURISDICTION
 Respondent manufactures car wa
sh and polishing brushes at 
its facility in Chicago, Illinois.  It admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor organ-
ization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification of 
the Union and Prior Litigation 
On January 14, 2003, the Nati
onal Labor Relations Board 
(the Board) conducted a repres
entation election at Respondent™s 
facility in an appropriate barg
aining unit consisting of all full-
time and regular part-time pr
oduction and maintenance em-
ployees.  Twenty five out of 27 eligible voters participated in 
the election.   Eighteen voted in favor of representation by the 
Union; 5 voted against such representation, and there were 2 
challenged ballots. 
Respondent filed three objectio
ns to conduct allegedly af-
fecting the results of the election.  The Board conducted a hear-
ing on these objections on February 13 and 14, 2003.  The hear-

ing officer recommended that all 
three objections be overruled.  
Respondent filed exceptions to the hearing officer™s report.  
The Board also overruled the 
objections, although modifying 
the hearing officer™s rationale with respect to two of the three.  
As a result, the Board certified the Union as the exclusive bar-
gaining representative of unit employees on July 18, 2003.  The 
Union requested bargaining on August 18, 2003, but Respond-
ent refused to do so.  The Union thereafter filed an unfair labor 
practice charge and the General Counsel issued a complaint 
alleging an 8(a)(5) and (1) violation, which the Board found in 
a decision issued on December 31, 2003 (340 NLRB 1386). 
The Board sought enforcement of its order in the United 
States Court of Appeals for the Seventh Circuit.  The court 
issued its opinion on May 2, 2005, 
NLRB v. Erie Brush & Mfg. 
Corp., 
406 F.3d 795 (7th Cir. 2005), enforcing the Board™s 
Order requiring Respondent to bargain with the Union. 
B.  The Instant Litigation 
Following the court of appeals™ decision, the Union renewed 
its bargaining demand to Respondent on May 18, 2005.  Bar-
gaining commenced on June 28, 2005.  Union Vice President 
Charles Bridgemon was the prin
cipal spokesman for the SEIU 
and Respondent™s attorney, Irving Geslewitz, was the principal 
spokesman for Erie Brush.  
Oscar Sandoval, a union business 
representative, also participated in the negotiations.  No bar-

gaining unit employee attended any of the meetings. 
The parties met on eight occasions between June 28, 2005, 
and March 31, 2006.  They agreed to discuss noneconomic 
                                            
1 The General Counsel™s December 15, 2006 and Respondent™s Jan-
uary 15, 2007 motions to correct the transcript are granted. 
issues first.
2  Respondent and the Union reached tentative 
agreement on all these issues, except whether the contract 
would include a union-security 
clause and whether unresolved 
grievances should go to arbitrat
ion, or conversely through the 
court system.  On March 31, 
2006, Bridgemon observed that 
the parties were at impasse with respect to these two issues. 
At the March 31 meeting, Br
idgemon suggested the parties 
go to mediation.  On April 5, 2006, Geslewitz informed 
Bridgemon by email that Respo
ndent would not agree to a un-
ion-security clause and that it saw no point in going to media-
tion since the Union did not have
 flexibility on this issue. 
On May 10, Bridgemon asked Ge
slewitz via email to begin 
negotiations on economic issues.
3  Geslewitz responded on 
May 26, that there was no point to meeting further due to the 
Union™s lack of flexibility on th
e union-security and arbitration 
issues.  Bridgemon replied that 
he would be willing to discuss 
the two issues with his principals
 and suggested that the parties 
bargain about economic issues 
and revisit the union-security 
and arbitration issues later. 
On June 1, Geslewitz again reiterated his view that further 
negotiations were pointless unl
ess the Union authorized 
Bridgemon to change position with regard to union-security 
and an arbitration clause.  Th
e next day, Bridgemon emailed 
Geslewitz advising that he had some flexibility on the arbitra-
tion issue and reiterated his request for a resumption of negotia-
tions. On June 16, 2006, Union Co
unsel Alexia Kulwiec wrote 
Geslewitz opining that Respondent
™s refusal to meet further 
unless the Union agreed to an open shop was a violation of its 
duty to bargain in good faith.  
She advised Geslewitz that the 
Union might file an unfair labor
 practice charge if Respondent 
continued to refuse to negotiate further with the Union.  On 
June 22, Geslewitz called Brid
gemon to schedule a bargaining 
session for July 12, 2006.
4  The parties subsequently postponed 
the meeting until sometime after Ju
ly 24, due to Geslewitz™ and 
Union Representative Sandoval™s schedules. 
C.  The Decertification Petition 
On or about July 5, 2006, ba
rgaining unit employee Mirosla-
va Onofre handed a petition to 
Respondent™s president, Daniel 
Pecora.  This document (R. Exh. 8) contains the names of 18 of 
the 21 unit employees and states in Spanish that the employees 
no longer wish to be represented by the Union.  Pecora called 
Attorney Geslewitz, who called Bridgemon to inform him that 
Respondent was withdrawing r
ecognition from the Union.  
Geslewitz followed up the telephone 
call with a letter to this 
effect (GC Exh. 16), which also canceled the pending resump-
tion of collective-bargaining negotiations. 
                                            
2 The Union™s initial proposal cont
ained some economic proposals.  
On June 28, 2005, Geslewitz suggested discussion of these issues be 
deferred.  Bridgemon, who may have 
initially suggested that the parties 
discuss noneconomic issues first, agreed. 
3 There was no contact between Respondent and the Union between 
April 5 and May 10, 2006. 
4 Geslewitz indicated a willingness to resume negotiations in a June 
21 email and had left Bridgemon a 
telephone message sometime before 
that email. 
 ERIE BRUSH & MFG
. CORP. 373
Neither the General Counsel nor the Union has challenged 
the authenticity or validity of the decertification petition and 
neither presented the testimony 
of any bargaining unit employ-
ees at this hearing.  Indeed, 
the General Counsel™s position is 
that the circumstances under which the petition was developed 
is totally irrelevant to this case.  Nevertheless, I note that on the 
face of the document, it appears that one or more employees 
put more than one name on the document in several instances.   
It is clear that from the testimony of unit employees Mirasla-
va Onofre and Margarita Salgado that the idea for the decertifi-
cation petition originated on 
or about the day on which the 
Union™s certification year expired and not from bargaining unit 
employees.  On the other hand, it appears that the Union had 
virtually no contact with any bargaining unit employees during 
the certification year.  In light of 
this and the lack of evidentiary 
development surrounding the decertification petition, I am 
compelled to take the petition at face value.  The issue before 
me then is whether Respondent is entitled to withdraw recogni-
tion of the Union on the basis of this petition. 
Analysis 
The General Counsel litigated the instant case solely on the 
theory that Respondent violated Section 8(a)(5) and (1) in re-
fusing to negotiate on economic issues, unless the Union 
dropped its demand for a union-security clause.  Further, the 
General Counsel contends that 
Respondent was not privileged 
to withdraw recognition due to th
is violation.  He also argues 
that since Respondent refused to ba
rgain, it is irrelevant as to 
whether there is any evidence of a causal relationship between 
Respondent™s unfair labor practi
ce and the Union™s loss of ma-
jority support. 
It is black letter Board law th
at an employer may not condi-
tion bargaining over economic i
ssues upon resolution of all 
noneconomic issues.  Thus, an em
ployer may not legally insist 
that a union agree to an open shop before agreeing to negotiate 
economic issues, 
Vanderbilt Products, 129 NLRB 1323 (1961), 
enfd. 297 F.2d 833 (2d Cir. 1961); 
John Wanamaker Philadel-
phia, 279 NLRB 1034 (1986); 
South Shore Hospital, 245 
NLRB 848 (1979), enfd. 630 F.2d 40 (lst Cir. 1980); also see 
Eastern Maine Medical Center, 
253 NLRB 224, 245 (1980), 
enfd. 658 F.2d 1 (1st Cir. 1981); 
Northwest Graphics, Inc., 
342 
NLRB 1288 fn. 24 (2004).  In the instant matter, after refusing 
to do so for 6Œ7 weeks, Respondent agreed to negotiate regard-
ing economic issues in late June
, a few days before the expira-
tion of the certification year and the gathering of signatures for 
the decertification petition.  However, no bargaining sessions 
were held between May 10, 2006,
 when Respondent unlawfully 
refused to bargain with the Union and its withdrawal of recog-
nition. The instant case is governed by the Board™s Decision in 
Lee 
Lumber & Material Corp., 
322 NLRB 175 (1996), and thus the 
absence of evidence of a casual relationship between the loss of 
majority support and Respondent™s
 unfair labor practice is, as 
the General Counsel asserts, irrelevant. 
In Lee Lumber, 
supra, the employer violated the Act in refus-
ing to bargain on the basis of a decertification petition tainted 
by its unfair labor practices.  Then the lumber company recon-
sidered and bargained with the 
union on five occasions during a 
2-month period.  Afterwards, it
 refused to bargain further on 
the basis of a second decertifica
tion petition.  It determining 
that the second refusal to bargain was unlawful, the Board stat-
ed: 
 Not every unfair labor practice will taint evidence of a union™s 

subsequent loss of majority support; in cases involving unfair 
labor practices other than a general refusal to recognize and 
bargain, there must be specific
 proof of a causal relationship 
between the unfair labor practic
e and the ensuing events indi-
cating a loss of support.  In cases involving an 8(a)(5) refusal 
to recognize and bargain with an incumbent union, however, 
the casual relationship between the unlawful act and subse-

quent loss of majority support may be presumed.  [322 NLRB 
at 177.] 
 The Board went on to hold that while it was not adopting a 
per se rule, it would allow an em
ployer to rebut this presump-
tion in limited circumstances.  The Board™s rationale in limiting 
the ability to rebut the presumpt
ion was stated in this quotation 
from its decision in 
Karp Metal Products, 
51 NLRB 621, 624 
(1943):  [E]mployees join unions in orde
r to secure collective bargain-
ing.  Whether or not the employ
er bargains with a union cho-
sen by his employees is normally decisive of its ability to se-
cure and retain its members.  Consequently, the result of an 
unremedied refusal to bargain with a union, standing alone, is 
to discredit the organization in the eyes of the employees, to 
drive them to a second choice, or to persuade them to abandon 
collective bargaining altogether. 
 The Board also noted in 
Lee Lumber 
that lengthy delays in 
bargaining deprive the union of 
the ability to demonstrate to 
employees the tangible benefits to be derived from union repre-
sentation.  Thus, delays in ba
rgaining caused by an employer™s 
unlawful refusal to bargain will foreseeably result in loss of 
employee support whether or not
 employees know what caused 
the delay.  Thus, the Board f
ound that the presumption of un-
lawful taint caused by a general refusal to bargain can only be 
rebutted by a showing that employ
ee disaffection arose after the 
employer resumed its recognition of the union and bargained 
for a reasonable period of time 
without committing any addi-
tional unfair labor practices, 322 NLRB at 177Œ178. 
Respondent argues that it did not violate the Act because the 
parties had reached a lawful 
impasse by March 31, 2006, and 
that therefore it did not violate the Act be refusing to bargain 
further.  Citing 
Richmond Electrical Services, 
348 NLRB 1001 
(2006), and CalMat Co., 
331 NLRB 1084, 1097 (2000), Re-
spondent argues that the deadlock regarding a union-security 
clause was of ﬁsuch overriding importanceﬂ that it was entitled 
to refuse further bargaining. 
 However, the Board has never 
sanctioned the refusal of a party to continue negotiations with-
out ever engaging in bargaining over economic issues.  There 
can be no lawful impasse when 
a party refuses to engage in 
negotiations concerning wage rates.
5                                             
5 Respondent™s position, as set forth 
in fn. 9 of its brief, amounts to 
the proposition that the Union was re
quired to agree to an open shop 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 374 
Moreover, the cases cited by Respondent are situations in 
which the employer had barg
ained over both economic and 
noneconomic issues, and then impl
emented its final offer due to 
a deadlock on a single issue.  Re
spondent™s situation is distin-
guishable.  It could not have 
implemented a final proposal be-
cause it had never made one that covered wages. 
Respondent has not rebutted th
e presumption enunciated in 
Lee Lumber,
 supra.  It has not established that the Union lost 
support of a majority of employees after it notified the Union of 
its willingness to resume bargai
ning.  Indeed, unlike the em-
ployer in 
Lee Lumber
, Respondent never resumed bargaining 
with the Union and thus had never cured its unfair labor prac-
tice. 
The Board stated in 
Lee Lumber
 that one of the reasons for 
its presumption and rule limiting an employer™s ability to rebut 
the presumption was to ﬁto remove from the employer the 
temptation to avoid its bargaining duties in the hope that delay 
will undermine employees™ support for the union.ﬂ  While there 
is no way of knowing whether 
Respondent™s employees would 
have sought  to decertify the Union had Respondent not violat-
ed the Act, its refusal to bargai
n certainly delayed the consider-
ation of economic issues until the expiration of the certification 
year.    
Although this record suggests a lack of diligence on the part 
of the Union in staying in touch with unit employees, it is pos-
sible that had the employer engaged in good-faith bargaining 
with the Union when it request
ed negotiations on economics, 
that the Union could have reaffirmed the support of a majority 
of unit employees by reporting to them progress on such issues.  
Moreover, one cannot presume that in the face of overall 
agreement on economic issues that
 the Union would not rethink 
its position regarding a union-security clause. 
Therefore, Respondent must be required to recognize the Un-
ion and bargain in good faith with it for a reasonable period of 
time of not less than 6 months.
6  Then, if unit employees still 
choose to dispense with union representation, they can initiate 

another decertifi
cation petition.7 CONCLUSIONS OF 
LAW 1.  Between May 10 and June
 21, 2006, Respondent was in 
violation of Section 8(a)(5) and 
(1) by refusing to bargain with 
the Union unless the Union agreed to an open shop. 
2.  Unit employees™ decertificat
ion petition of July 3, 2006, 
was tainted by Respondent™s aforesaid violation of the Act. 
3.  Respondent was therefore not privileged to withdraw 
recognition of the Union on July 6, 2006, on the basis of the 
July 3 petition and has been in violation of Section 8(a)(5) and 
(1) ever since.                                                                       
before Respondent was required to 
engage in bargaining over economic 
issues.  There is no Board preced
ent to support such a proposition. 
6 Lee Lumber, 334 NLRB 399 (2001). 
7 Conversely, there is no adverse consequence to unit employees, in 
terms of their free choice, in requi
ring Respondent to bargain with the 
Union for an additional reasonable 
periodŠother than the fact that 
Respondent may not be able to make unilateral changes in the terms 

and conditions of their employment during this period. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
Affirmative Bargaining Order 
The Board has previously held that an affirmative bargaining 
order is ﬁthe traditional, appropr
iate remedy for an 8(a)(5) re-
fusal to bargain with the lawful collective-bargaining repre-
sentative of an appropriate unit of employees.ﬂ 
Caterair Inter-
national, 322 NLRB 64, 68 (1996). In several cases, however, 
the United States Court of Appeals for the District of Columbia 

Circuit has required the Board to justify, on the facts of each 
case, the imposition of an affirm
ative bargaining order. See, 
e.g., 
Vincent Industrial Plastics, Inc. v. NLRB
, 209 F.3d 727 
(D.C. Cir. 2000); 
Lee Lumber & Building Material Corp. v. 
NLRB, 117 F.3d 1454, 1462 (D.C. Cir. 1997); 
Exxel/Atmos, Inc. 
v. NLRB
, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vincent 
Industrial Plastics, supra, the court stated that an affirmative 
bargaining order ﬁmust be justifie
d by a reasoned analysis that 
includes an explicit balancing of
 three considerations: (1) the 
employees™ Section 7 rights; (2) whether other purposes of the 
Act over-ride the rights of employees to choose their bargaining 
representatives; and (3) whether alternative remedies are ade-
quate to remedy the violations 
of the Act.ﬂ  209 F.3d at 738.  A 
balancing of the three factors 
warrants an affirmative bargain-
ing order. 
First, an affirmative bargaini
ng order vindicates the employ-
ees™ Section 7 rights by providi
ng the employees, who were 
denied the benefits of colle
ctive bargaining by the Respond-
ent™s unlawful withdrawal of recognition, with the opportunity 
to negotiate and execute an initial collective-bargaining agree-
ment. The May 2005 court of appeals order required Respond-
ent to bargain in good faith for at least 1 year in order to vindi-
cate the Section 7 rights of em
ployees who chose union repre-
sentation in the January 2003 re
presentation election.  Re-
spondent failed to accord these 
employees the benefit of their 
free choice. 
At the same time, an affirm
ative bargaining order does not 
unduly burden the Section 7 right
s of employees who might 
oppose continued union representation because the duration of 
the order is no longer than is 
reasonably necessary to remedy 
the ill effects of the Respond
ent™s unlawful withdrawal of 
recognition and unlawful refusal to bargain. 
Second, an affirmative bargaining order also serves the poli-
cies of the Act by fostering meaningful collective bargaining 
and industrial peace. That is, it
 gives the parties a reasonable 
period of time to resume negotia
tions and to execute a collec-
tive-bargaining agreement if those negotiations are successful. 
It also ensures that the Union will not be pressured, by the pos-
sibility of another challenge to its majority status, to achieve 
immediate results at the bargai
ning tableŠresults that might 
not serve the best interests of
 the bargaining unit employees. 
Third, a cease-and-desist orde
r without the temporary bar on 
challenges to the Union™s majority status attendant to an af-
firmative bargaining order would 
be inadequate to remedy the 
Respondent™s withdrawal of recognition and refusal to bargain 
 ERIE BRUSH & MFG
. CORP. 375
violations because it would allow another such challenge to the 
Union™s majority status before the taint of the Respondent™s 
previous unlawful withdrawal of
 recognition dissipated. Allow-
ing another challenge to the Uni
on™s majority status without a 
reasonable period for bargaining w
ould be particularly unfair in 
light of the Union™s need to rees
tablish its representative status 
with unit. These circumstances outweigh the temporary impact 
an affirmative bargaining order will have on the rights of those 
employees who oppose conti
nued union representation. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, Erie Brush & Manufacturing Corp., Chica-
go, Illinois, its officers, agen
ts, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to recognize and bargain with the 
Union as the exclusive representa
tive of a bargaining unit of all 
full-time and regular part-time production and maintenance 
employees at its Chicago facility. 
(b) Until a lawful impasse has been reached, failing and/or 
refusing to bargain with the Union unless the Union agrees to 
withdraw any specific proposal during collective-bargaining 
negotiations, including, but not limited to, a union-security 

clause. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain for a re
asonable period of time, of 
not less than 6 months, with th
e Union as the exclusive repre-
sentative of its full-time and 
regular part-time production em-
ployees and, an understanding is reached, embody the under-
standing in a signed agreement. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Chicago, Illinois, copies of the attached notice marked 
ﬁAppendixﬂ9 in both English and Spanis
h. Copies of the notice, 
on forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized representa-
                                            
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 tive, shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 10, 2006. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 condition bargaining with the Union, the Ser-
vice Employee International Un
ion, Local 1 (SEIU), on the 
Union™s withdrawal of any specific proposals, including, but 

not limited to a proposal for a union-security clause. 
WE WILL NOT
 fail and refuse to bargain with the Union until 
either agreement has been reached on a collective-bargaining 
agreement or a lawful impasse has occurred. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL 
recognize and, on request, bargain for the Union for 
a reasonable period of time, of not less than 6 months, until 
either an agreement has been reached on a collective-
bargaining agreement or a la
wful impasse has occurred. 
 ERIE 
BRUSH 
& MANUFACTURING 
CORPORATION
  